Citation Nr: 1123373	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-31 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected sinus disorder, characterized by nosebleeds.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Shabnam Keyvan








INTRODUCTION

The Veteran served on active duty from November 2001 to October 2005.  

Initially, by a November 2009 decision, the Board of Veterans' Appeals (BVA or Board) granted service connection for a sinus disorder characterized by nosebleeds.  The current appeal arises from a subsequent November 2009 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska effectuated the Board's decision.  In so doing, the RO assigned a noncompensable rating to the now service-connected sinus disorder characterized by nosebleeds.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's service-connected sinus disorder is not productive of one or two incapacitating episodes per year of sinusitis requiring prolonged (last four to six weeks) antibiotic treatment, or of three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-connected sinus disorder characterized by nosebleeds have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code (DC) 6513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Where service connection has been granted and an initial disability rating and effective date have been assigned, however, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  Dingess, 19 Vet. App. at 491.  Where the appellant then files a notice of disagreement with the initial rating and/or the effective date assigned, the appellant has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id; Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A) & 7105(d).  

Here, prior to the initial adjudication of the Veteran's claim seeking service connection for his sinus disorder in November 2007, the RO sent the Veteran a letter in September 2007 which satisfied the duty to notify provisions with respect to this service connection claim, and informed him how a disability rating and effective date would be assigned should service connection be granted.  In any event, because the claim for service connection has been granted, any defect in the notice or timing of the notice about how a disability rating and effective date would be determined was harmless error as to this claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

Rather, in the current appeal, the Veteran challenges the initial noncompensable evaluation assigned following the grant of service connection for his sinus disorder.  The Veteran submitted his notice of disagreement regarding the November 2009 rating decision, in January 2010, thereby triggering the notice obligations set forth in sections 7105(d) and 5103A of the statute.  The RO then fulfilled these notice obligations by issuing a statement of the case in July 2010 which informed the Veteran of the regulations pertinent to his appeal (including the applicable rating criteria), advised him of the evidence that had been reviewed in connection with his appeal, and provided him with reasons for its decision.  38 U.S.C.A. § 7105(d).  Thus, the notice obligations set forth in sections 7105(d) and 5103A of the statute have been fulfilled.  

The Board also concludes that the VA's duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Moreover, in addition to obtaining all relevant records, the Veteran was also scheduled for a VA examination in June 2010 to evaluate the current nature and severity of his service-connected sinus condition.  Indeed, a Compensation and Pension Examination Inquiry report reflects that a request for a VA examination in connection to the Veteran's sinus disability was initiated in June 2010.  The Veteran was also sent a letter in June 2010 notifying him that he would be scheduled for a VA examination in connection with this sinus claim.  The letter specifically informed the Veteran that the claim will be rated on the evidence of record if he failed to report for an examination without good cause.  The Veteran was scheduled for a VA examination in June 2010, but he failed to report.  

The Court has held that the Secretary has the authority to schedule a Veteran for an examination for confirmation purposes.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  38 C.F.R. § 3.326(a) (2010).  When, as here, entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause, fails to report for the examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (2010).  At this time, the Veteran has not presented any evidence of good cause as to why he failed to report for his scheduled examination.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous...."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  

The Veteran's service-connected sinus disorder, characterized by nosebleeds, is currently assigned a noncompensable rating, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6599-6513.  When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved. The last two digits will be "99" for all unlisted conditions. 38 C.F.R. §§ 4.20, 4.27 (2010).  Here, the Veteran's disability is not specifically listed in the rating schedule and is therefore rated analogous to a disability in which not only the functions are affected, but the anatomical localization and symptoms are closely related.  

Under Diagnostic Code 6513, a noncompensable evaluation is assigned for sinusitis that is detected by x-ray only.  A 10 percent disability evaluation is contemplated for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability evaluation is for assignment when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability evaluation is warranted following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his sinus disorder, characterized by nosebleeds.  

The Veteran was afforded a general VA examination in November 2005, during which the examiner noted that the Veteran did not exhibit any nose or sinus symptoms.  Physical examination of the nose revealed no obstruction in the nasal passage, a normal nasal vestibule and septum, and normal turbinates and polyps.  Results from the sinus examination were also shown to be normal.  However, the examination of the mouth and throat reflects that the Veteran's tonsils were enlarged bilaterally, "with specks of exudates bilaterally."  Based on his review of the medical records and evaluation of the Veteran, the examiner determined that while the Veteran had moderately enlarged tonsils, the remainder of the ear and nose examination was completely benign.  In the June 2009 Board decision, the Board determined that the Veteran's claim should be remanded for another VA examination and that the examiner should specifically discuss whether the Veteran's complaints of sinus dryness, nose bleeds and coughing up blood were the result of a sinus disability, or another disability.  

To the extent that this examination was considered incomplete, the VA attempted to schedule the Veteran for additional VA examinations in August 2009.  However, the Veteran failed to report, citing car problems and a work conflict.  Despite the Veteran's failure to report to his examination, the Board granted service connection for his sinus disorder in the November 2009 decision.  Then, in an effort to determine the current nature and severity of his sinus disorder, the RO attempted to schedule the Veteran for another VA examination.  Indeed, the computerized Compensation and Pension Exam Inquiry form reflects that a request was initiated to schedule the Veteran for a VA examination in June 2010.  The RO sent the Veteran a letter in June 2010 notifying him that he would be scheduled for a VA examination at the VA medical facility nearest him and would receive an appointment notice alerting him of the date, time and place of the examination.  The RO also informed the Veteran that, if he could not keep his appointment or wished to have it rescheduled, he should contact the medical facility on the appointment notice to let him know.  While the Inquiry form contained the Veteran's most recent address, the June 2010 letter was not sent to the Veteran's last known address at the time.  The Veteran was scheduled for a VA examination on June 17, 2010 and failed to report.  In the additional comment section, it was noted that somebody from the RO contacted the Veteran on June 7, 2010, and confirmed that notification as to the time, date and location of his VA examination had been sent to the Veteran's most recent address.  It was further written that the appropriate notification as to the Veteran's upcoming VA examination was also provided to the Veteran's representative.  [Even if the Veteran did not receive a notification letter letting him know when his examination was scheduled because he changed his address, he bears the burden of keeping VA apprised of his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) ("there is no burden on the part of the VA to turn up heaven and earth to find him").]  

In any event, review of the record file does not reveal any evidence that mail sent to the Veteran had been returned as a result of having been sent to an incorrect address.  Therefore, without any evidence to the contrary, the Board assumes that the Veteran did receive notification of his scheduled VA examination and failed to report to it.  

Although VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran, Green V. Derwinski, 1 Vet. App. 121 (1991), in this case, the Veteran has failed to report for his VA examination.  The failure to report to a scheduled examination, without good cause, may result in a denial of claims for service connection and for a higher initial rating (as such original claims will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  Therefore, because the Veteran has not shown good cause for his failure to report for his most recently scheduled VA examination, the Board will proceed based on the evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005).  

After carefully reviewing the medical evidence, the Board finds that the Veteran is not entitled to a compensable disability evaluation under Diagnostic Code 6513 as the medical evidence of record does not show that he has had one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, nor has he been shown to have three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

In this regard, the Board acknowledges that, in statements submitted by the Veteran in July 2007 and January 2008, he asserts that his sinuses often get dry, and cause him to cough up blood and experience nosebleeds once a month.  

VA treatment records dated from November 2005 to May 2010 reflect that the Veteran sought treatment for a variety of health reasons throughout the years, but did not seek care or treatment for his sinus problems.  During these treatment visits, the Veteran underwent a number of physical examinations for his head, eyes, ears, nose and throat (HEENT) as well as his oropharynx system.  Findings from these evaluations revealed "a crowded airway with tonsils encroaching and a fleshy uvula," and a clear tympanic membrane.  The record, however, is clear of any evidence, notations, or findings of sinus problems or abnormalities, and at no time during these visits did the Veteran mention or complain of his sinus condition, or report that his sinus problems cause him to cough up blood or experience nosebleeds.  In addition, there is no indication that the Veteran has required prolonged antibiotic treatment or that he has experienced headaches, pain, purulent discharge or crusting.  Furthermore, there are no treatment records documenting such treatment or findings, and the Veteran has not described experiencing any incapacitating or non-incapacitating episodes of sinusitis requiring prolonged antibiotic treatment.  As such, the Board finds that the criteria for a schedular compensable evaluation under Diagnostic Code 6513 have not been met.  

Moreover, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's service-connected sinus disability contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that this service-connected disability present such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  


ORDER

An initial compensable evaluation for the service-connected sinus disorder, characterized by nosebleeds, is denied.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


